Citation Nr: 1518773	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-21 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by loss of feeling in the bilateral fingers.

3.  Entitlement to an initial rating in excess of 10 percent for Lyme disease residuals.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating in excess of 10 percent for Lyme disease residuals, entitlement to an initial rating in excess of 10 percent for DDD of the cervical spine, and entitlement to service connection for a disability manifested by loss of feeling in the bilateral fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss currently shown is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.



CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in December 2008 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the December 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs) and lay statements by the Veteran and his representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  In January 2009, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the VA examination is adequate as it was based on consideration of the Veteran's statements, his pertinent medical history and current medical findings.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim for bilateral hearing loss pursuant to 38 C.F.R. § 3.159(c)(4).       



II. Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder, such as bilateral hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R.     § 3.385 need not be shown by the results of audiometric testing during a veteran's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385  does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a veteran who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that military noise exposure has caused him to have bilateral hearing loss.  The Veteran served as an aviator with the Marines, so in-service noise exposure is conceded.

At the January 2009 VA examination, the Veteran reported difficulty hearing conversational speech while in the presence of background noise.  The examination report noted that the Veteran did not meet the qualification for hearing loss under 38 C.F.R. § 3.385.  Specifically, the audiological examination showed that puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
20
LEFT
5
5
15
30
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.

The examiner further indicated that audiological testing revealed normal hearing at all test frequencies with the exception of 3000 Hertz and 8000 Hertz where mild sensorineural hearing losses were noted bilaterally.  Speech discrimination ability was excellent bilaterally.  Immittance measures revealed normal tympanograms and acoustic stapedial reflexes bilaterally.

The clinical evidence of record indicates that the Veteran's bilateral hearing loss does not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The absence of any evidence of any qualifying bilateral hearing loss disability for VA purposes at any time constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.

The Board has considered the Veteran's contention that he has bilateral hearing loss as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).
Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran has shown exposure to acoustic trauma in service, the audiometric testing conducted for VA in January 2009 revealed that the Veteran's hearing in his ears does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition there is no speech recognition score less than 94 percent of record.  Accordingly, there is no evidence that the Veteran currently has any bilateral hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, his claim for service-connected disability benefits for bilateral hearing loss cannot be granted.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has bilateral hearing loss that is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A.             § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992), as to the high probative value of audiometric test results. 

While the Veteran is competent to say that he experienced hearing problems in his ears while in service and presently, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks a higher evaluation for his service-connected Lyme disease residuals and for his service-connected DDD of the cervical spine, each currently rated as 10 percent disabling since November 2, 2008.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claims.  The Veteran has not been afforded VA examinations since a February 2009 evaluation.  Moreover, statements made by the Veteran's representative in a February 2015 Informal Hearing Presentation (IHP), strongly suggest that the record does not accurately reflect the current severity of the Veteran's service-connected Lyme disease residuals and for his service-connected cervical spine disability.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected Lyme disease residuals and for his service-connected cervical spine disability is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claim for service connection for a disability manifested by loss of feeling in the bilateral fingers, the Board also finds that a VA examination is necessary.  Specifically, at the Veteran's February 2009 VA examination, he reported having occasional episodes of numbness which occurred in the fingers of both hands, particularly on the right and particularly the ulnar distribution of the right hand, as symptoms of his neck pain, which had been present for the past 10 years.  The Veteran reported that he had an MRI 10 years prior and was diagnosed with DDD of the cervical spine.  VA examination of both hands revealed no significant sensory or motor loss and good grip strength bilaterally.  The Veteran was diagnosed with cervical DDD with subsequent paresthesias.  In the February 2015 IHP, the Veteran's representative contended that the February 2009 VA examiner failed to discuss the evidence of intermittent numbness and tingling that the Veteran reported and that the examination did not include any testing for peripheral neuropathies.  The Veteran's representative further stated that the examiner did not consider whether the Veteran's complaints of numbness and tingling of the fingers were secondary to his service-connected cervical spine disability.  As the medical evidence suggests that the Veteran's neurological symptoms may be related to his service-connected cervical spine disability, the Board finds that an examination is necessary to consider the manifestations of such disability, to include any disability manifested by loss of feeling in the bilateral fingers.

Lastly, an effort should be made to obtain any records pertaining to ongoing medical treatment for the Veteran's service-connected Lyme disease and service-connected cervical spine disability that the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected Lyme disease.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner must assess the severity of the Veteran's Lyme disease, and include whether it is active or inactive.  The examiner is also asked to indicate whether the Lyme disease disability is manifested by loss of energy, fever/chills, muscle and joint pain, severe fatigue, neurological changes including memory loss and/or mood disorders, and/or troubles with tachycardia (rapid heartbeat).  The examiner must provide a complete rationale for any stated opinion.  Thereafter, the examiner should discuss the severity of such manifestations of the Veteran's Lyme disease pursuant to all applicable diagnostic codes.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his cervical spine disability.  The examiner should note all relevant pathology, including any disabling effects.  All indicated tests, to include range of motion studies conducted using a goniometer or other standard range of motion measurement device, and neurological studies, should be completed.  The examiner should specifically discuss any additional functional loss or limitations due to pain as well as any other factor, including, but not limited to, incoordination, fatigability, weakness, or decreased strength, speed, or endurance. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Schedule the Veteran for an appropriate neurological examination.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide clear diagnoses of any neurological disorder, to include peripheral neuropathy, present, specifying which of the Veteran's extremities are affected. 

The examiner must then provide an opinion addressing the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any  in-service complaints of loss of feeling in the bilateral fingers. 

While review of the entire claims file is required, attention is invited to the February 2009 VA examination report that noted the Veteran's complaints of numbness and tingling which occurred in the fingers of both hands, particularly on the right and particularly the ulnar distribution of the right hand.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, is due to or caused by the Veteran's service-connected cervical spine disability.

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected cervical spine disability. 

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of any diagnosed neurological disorder, to include peripheral neuropathy, found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cervical spine disability. 

The examiner must include a thorough rationale for any conclusions reached.

5. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


